The plaintiff in error, hereinafter called defendant, was convicted in the county court of Dewey county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $300 and to serve 30 days in the county jail.
Judgment was rendered on March 10, 1930, and the appeal was lodged in this court May 17, 1930. Orders extending the time to make and serve case-made were entered, but there is no order extending the time within which the appeal should be filed in this court. An extension of time to make and serve case-made does not automatically *Page 44 
extend the time to file appeal. The appeal not having been filed within the time fixed by section 2808, Comp. Stat. 1921, this court does not acquire jurisdiction. Aubrey v. State,38 Okla. Crim. 271, 260 P. 783, and cases therein cited.
The appeal is dismissed.